UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
ANDRE ETTIENNE, a/k/a Dandre Paul                No. 02-4850
Dawson, a/k/a Jason Williams, a/k/a
Thomas Coleman,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-178)

                      Submitted: April 30, 2003

                       Decided: June 6, 2003

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Douglas
Cannon, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                      UNITED STATES v. ETTIENNE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Andre Ettienne was convicted on four counts of using false Social
Security numbers to obtain driver’s licenses or permits from the North
Carolina Department of Motor Vehicles, in violation of 42 U.S.C.
§ 408(a)(7)(B) (2000). The district court sentenced Ettienne to a
twenty-seven-month prison term to be followed by three years of
supervised release and ordered him to pay a $4850 fine and a $400
special assessment. Ettienne appeals his convictions and sentence. His
counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), raising two issues, but stating that, in his view, there
are no meritorious issues for appeal. We grant Ettienne’s motion to
file his pro se supplemental brief out of time. We affirm.

   Counsel raises as a potential issue the sufficiency of the evidence.
To prove a violation of § 408(a)(7)(B), the Government must estab-
lish that a defendant (1) falsely represented a number to be his own
Social Security number; (2) with the intent to deceive; (3) for any pur-
pose. See 42 U.S.C. § 408(a)(7)(B); United States v. Sparks, 67 F.3d
1145, 1152 (4th Cir. 1995). Our review of the record leads us to con-
clude that the evidence was sufficient. See Glasser v. United States,
315 U.S. 60, 80 (1942); United States v. Newsome, 322 F.3d 328, 333
(4th Cir. 2003) (citing United States v. Burgos, 94 F.3d 849, 863 (4th
Cir. 1996) (en banc)). To the extent that Ettienne challenges the credi-
bility of the Government’s witnesses, we do not review the credibility
of the witnesses and "assume that the jury resolved all contradictions
in the testimony in favor of the Government." United States v. Sun,
278 F.3d 302, 313 (4th Cir. 2002) (internal quotation marks and cita-
tion omitted).

   Next, counsel raises as a potential issue the district court’s applica-
tion of a two-level enhancement for obstruction of justice under U.S.
Sentencing Guidelines Manual § 3C1.1 (2001). The district court
                      UNITED STATES v. ETTIENNE                        3
found that Ettienne committed perjury during his trial. The court’s
findings on this matter were sufficient as a matter of law to support
the enhancement and were not clearly erroneous. See United States v.
Jones, 308 F.3d 425, 428 n.2 (4th Cir. 2002), cert. denied, 123 S. Ct.
1372 (2003); United States v. Stewart, 256 F.3d 231, 253 (4th Cir.),
cert. denied, 534 U.S. 1049 (2002).

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm
Ettienne’s convictions and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED